Citation Nr: 1032518	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-24 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at a non-VA hospital 
on February 23, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1941 to 
May 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida, 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected 
disabilities.  

2.   On February 23, 2007, the Veteran presented to the emergency 
room at a non-VA hospital with complaints of right leg pain and 
chest pain the day prior.  He has a history of hypertension and 
blood clots.

3.  A prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention on February 23, 
2007, would have been hazardous to life or health.

4.  Resolving any doubt in the Veteran's favor, a VA or other 
federal facility/provider was not feasibly available to provide 
the necessary medical care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on February 23, 2007, pursuant to the 
Veterans Millennium Health Care and Benefits Act, are met.  38 
U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 
17.1002 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The Veteran is seeking payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at a non-VA 
hospital on February 23, 2007.  

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.   Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the appellant has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
the Veteran's life or health (this standard would be met if there 
were an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility; 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).   
See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
Specifically, the change of interest is that the word "shall" in 
the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).  

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was met.  
Under the former version, treatment is considered emergent until 
the Veteran is transferred safely to a Department facility or 
other Federal facility and such facility is capable of accepting 
such transfer.  Under the revised version, "emergency treatment" 
is continued until such time as the Veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility accepts 
such transfer if--(I) at the time the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Analysis

On February 23, 2007, the Veteran, accompanied by his daughter, 
presented to St. Luke's Hospital, a non-VA hospital, with a 
complaint of right leg pain, which he described as starting in 
the buttocks and radiating down the back of his leg into his 
calf.  Also, he also reported having chest pain the day prior, 
which had since resolved and indicated that "I might have had 
little heart attack."  On examination, the Veteran was not noted 
to be in any acute distress.  He tended to favor his right leg.  
There was tenderness to palpation along the sciatic notch, but it 
did not reproduce shooting pain down his leg.  He was able to 
stand on his heels and toes.  His leg was warm with normal 
appearing color.  Bilateral dorsalis pedis pulses were present.  
There was no edema or rash.  Range of leg motion was within 
normal limits.  Heart rhythm and rate were normal.  Lungs were 
clear to auscultation, bilaterally.  His abdomen was soft, non-
tender, and non-distended.  Bowel sounds were normal.  His back 
was non-tender.  X-rays of the pelvis were unremarkable with no 
evidence of fracture; chest x-rays showed no evidence of acute 
infiltrate, and ultrasound of the right lower extremity was 
negative for deep vein thrombosis.  The differential diagnosis 
was leg pain.  The final impression was sciatica. 

By the April 2007 rating decision, the VAMC in Gainesville denied 
the Veteran's claim for reimbursement of his non-VA medical 
expenses incurred on February 23, 2007.  The VAMC determined the 
care and services were not rendered in a medical emergency of 
such a nature that delay would have been hazardous to life or 
health; the Veteran subsequently appealed such decision.  On his 
notice of disagreement, received in April 2007, he indicated that 
his doctor told him to go to the nearest hospital if he ever had 
an emergency after hours.  The Veteran indicated that on the day 
in question he was having chest pains and his low back and legs 
"wouldn't hold me up."  

On his substantive appeal, received in August 2007, the Veteran 
asserted that despite the case showing that he went to the 
hospital for limb pain, he went for chest pain and severe pain in 
the back and leg.  He indicated that he has taken anti-
hypertensive medication and blood thinners for years.  He further 
stated that his physician told him that he could have a heart 
attack or stroke at any time and instructed him to go straight to 
the closest emergency room if he experienced pain.  

The evidence of record shows that the treatment was provided in a 
non-VA emergency room, that the Veteran had been enrolled in a VA 
health care system in the past two years, that he had no other 
insurance, and that he was personally liable for the cost of 
treatment.  

The dispute in this case is whether a medical emergency existed.  
As the regulation indicates, an emergency exists if a prudent lay 
person would have reasonably expected that delay in treatment 
would have been hazardous to life or health.  The record shows 
that the Veteran was 83 when he presented to St. Luke's Hospital 
in February 2007.  He was accompanied by his daughter, and they 
arrived at approximately 10 minutes after midnight.  On review of 
the evidence of record, the Board finds that the Veteran's right 
leg pain, history of blood clots in his legs, reported chest pain 
the day prior, and the prior admonitions from his physician that 
a delay in treatment of could result in a heart attack or stroke, 
appear to be credible.  The Board also observes that during the 
emergency room visit, an ultrasound of the right lower extremity 
was performed to check for a deep vein thrombosis and x-rays of 
the chest were also taken.  Furthermore, the medications 
prescribed included an anti-hypertensive medication (felodipine) 
and daily aspirin.  Based on the foregoing evidence, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that a prudent lay person would have believed that a delay 
in seeking treatment would have been hazardous to the Veteran's 
health.

The remaining question is whether a VA facility was feasibly 
available.  On his substantive appeal, the Veteran indicated that 
it would have taken him 1.5 hours to travel to the VAMC in 
Gainesville and that he thought he needed medical attention much 
sooner.  St. Luke's Hospital is approximately 8.5 miles from the 
Veteran's residence, and the VAMC in Gainesville is approximately 
89 miles away from the Veteran's residence.  Thus, resolving any 
doubt in the Veteran's favor, it does not seem feasible for the 
Veteran who is elderly, has right leg pain, is taking blood 
thinners, and has a history of hypertension to travel 89 miles to 
obtain medical treatment when a closer emergency room was 
available.

In sum, the Board finds that the Veteran meets the criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on February 23, 2007.  
Based on the foregoing, the Board finds that it was reasonable 
and prudent for the Veteran to feel that a delay in seeking 
immediate medical attention would have been hazardous to life or 
health, and that a VA facility was not feasibly available to him.  
Therefore, the Board concludes that the Veteran is eligible for 
reimbursement for treatment at St. Luke's Hospital on February 
23, 2007, and the benefit sought on appeal is granted.

Given the favorable nature of the Board's decision on the issue 
of whether payment to the Veteran is warranted for medical 
expenses incurred as a result of treatment the Veteran received 
at St. Luke's Hospital on February 23, 2007, there is no 
prejudice to the Veteran, regardless of whether VA has satisfied 
its duties of notification and assistance.



ORDER

Entitlement to the payment or reimbursement for the expenses 
associated with emergency treatment received by the Veteran at 
St. Luke's Hospital on February 23, 2007, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


